DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of claims 18-19 in the phone call with Examiner on 10/11/2022 is acknowledged. It was not clear whether the election was intended to be with traverse or without traverse on the call, and therefore Examiner is assuming the election was made with traverse.

Drawings
The drawings are objected to because Fig 2 element S205 reads “the noise elimination algorithm the noise algorithm” which is redundant.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0035233 A1), in view of Levien et al. (US 2013/0325449 A1), hereinafter referred to as Levien, and further in view of Bastyr et al. (US 10,347,236 B1), hereinafter referred to as Bastyr.

Regarding claim 1, Lee teaches:
A method for debugging a noise elimination algorithm, comprising:
modifying a weight of a configuration parameter of the noise elimination algorithm in a digital signal processing based on the multiple voice control signals to obtain an updated noise elimination algorithm (Fig. 17, element 1745, para [0348], where the noise cancellation model is updated based on the received signal);
adopting the updated noise elimination algorithm to perform noise elimination processing on the multiple voice control signals (Fig. 17, element 1760, para [0351], where the updated algorithm performs noise cancellation);
sending a noise elimination algorithm that meets the preset condition to the vehicle to be debugged (Fig. 17 element 1752, para [0350], where the updated model is transmitted to the device).  
Lee does not teach:
acquiring multiple voice control signals from a vehicle to be debugged;
if control results of noise-eliminated voice control signals on the vehicle to be debugged does not meet a preset condition, continuing to modify the weight of the configuration parameter until the control results of noise-eliminated voice control signals on the vehicle to be debugged meet the preset condition;
Levien teaches:
acquiring multiple voice control signals from a vehicle to be debugged (para [0161-162], where multiple voice inputs are received);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the system of Lee by using the inputs of Levien (Levien para [0161-162]) in the model updating of Lee (Lee Fig. 17 element 1760), so that adaptation data corresponding to the voices can be applied to other devices of the same type as the target device (Levien para [0160]).
Bastyr teaches:
if control results of noise-eliminated voice control signals on the vehicle to be debugged does not meet a preset condition, continuing to modify the weight of the configuration parameter until the control results of noise-eliminated voice control signals on the vehicle to be debugged meet the preset condition (col. 7 lines 34-50, where when a detected SPL is below a target SPL, the system parameters are adapted or downloaded); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the system of Lee in view of Levien by using the updating of Bastyr (Bastyr col. 7 lines 34-50) in the model updating of Lee in view of Levien (Lee Fig. 17 element 1706) by updating parameters whenever inferior performance is detected, so that updating occurs whenever a target level is exceeded (Bastyr col. 7 lines 34-50).

Regarding claim 2, Lee in view of Levien and Bastyr teaches:
The method according to claim 1, wherein the modifying a weight of a configuration parameter of the noise elimination algorithm in a digital signal processing based on the multiple voice control signals to obtain an updated noise elimination algorithm comprises: 
performing noise elimination processing on the multiple voice control signals respectively according to the noise elimination algorithm to obtain multiple noise-eliminated voice control signals (Lee Fig. 19 element S1946, where noise is removed from the signal); 
sending the multiple noise-eliminated voice control signals to the vehicle to be debugged (Levien Fig. 7 element 704, para [0116], where data is transmitted to the device); 
acquiring respective control results of the multiple noise-eliminated voice control signals on the vehicle to be debugged from the vehicle to be debugged (Levien Fig. 7 element 706, para [0117], where adaptation result data is received); and 
modifying the weight of the configuration parameter of the noise elimination algorithm according to the respective control results of the multiple noise-eliminated voice control signals on the vehicle to be debugged to obtain the updated noise elimination algorithm (Levien Fig. 7 element 708, para [0118], where the adaptation data is modified based on the adaptation result data).  
The prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (noise cancellation at server) with other components (noise cancellation at device); the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Regarding claim 3, Lee in view of Levien and Bastyr teaches:
The method according to claim 2, wherein the modifying the weight of the configuration parameter of the noise elimination algorithm according to the respective control results of the multiple noise-eliminated voice control signals on the vehicle to be debugged to obtain the updated noise elimination algorithm comprises: 
determining a voice control signal whose control is failed among the multiple noise-eliminated voice control signals according to the respective control results of the multiple noise-eliminated voice control signals on the vehicle to be debugged (Levien para [0211], where five words in a row are improperly interpreted, which is below a threshold); and 
modifying the weight of the configuration parameter of the noise elimination algorithm according to the voice control signal whose control is failed to obtain the updated noise elimination algorithm (Levien para [0211], where the system determines to modify the adaptation data).  

Regarding claim 4, Lee in view of Levien and Bastyr teaches:
The method according to claim 1, further comprising: 
determining a control success rate corresponding to the multiple voice control signals according to the respective control results of the multiple noise-eliminated voice control signals on the vehicle to be debugged (Levien para [0210], where a success rate of the speech-facilitated transaction is determined); 
determining that the control results on the vehicle to be debugged do not meet the preset condition if the control success rate corresponding to the multiple voice control signals is less than a preset threshold (Levien para [0210], where a success rate is compared to a threshold, such as 50%); and 
determining that the control results on the vehicle to be debugged meet the preset condition if the control success rate corresponding to the multiple voice control signals is greater than or equal to the preset threshold (Levien para [0210], where a success rate is compared to a threshold, such as 50%).  

Regarding claim 5, Lee in view of Levien and Bastyr teaches:
The method according to claim 4, wherein the determining a control success rate corresponding to the multiple voice control signals according to the respective control results of the multiple noise-eliminated voice control signals on the vehicle to be debugged comprises: 
determining a number of a voice control signals whose control is successful among the multiple noise-eliminated voice control signals according to the respective control results of the multiple noise-eliminated voice control signals on the vehicle to be debugged (Levien para [0210], where a success rate is compared to a threshold, such as 50%); and 
determining a ratio of the number of the voice control signals whose control is successful with a number of the multiple noise-eliminated voice control signals as the control success rate corresponding to the multiple voice control signals (Levien para [0210], where a success rate is compared to a threshold, such as 50%).  

Regarding claim 6, Lee in view of Levien and Bastyr teaches:
The method according to claim 2, further comprising: 
determining a control success rate corresponding to the multiple voice control signals according to the respective control results of the multiple noise-eliminated voice control signals on the vehicle to be debugged (Levien para [0210], where a success rate of the speech-facilitated transaction is determined); 
determining that the control results on the vehicle to be debugged do not meet the preset condition if the control success rate corresponding to the multiple voice control signals is less than a preset threshold (Levien para [0210], where a success rate is compared to a threshold, such as 50%); and 
determining that the control results on the vehicle to be debugged meet the preset condition if the control success rate corresponding to the multiple voice control signals is greater than or equal to the preset threshold (Levien para [0210], where a success rate is compared to a threshold, such as 50%).  

Regarding claim 7, Lee in view of Levien and Bastyr teaches:
The method according to claim 6, wherein the determining a control success rate corresponding to the multiple voice control signals according to the respective control results of the multiple noise-eliminated voice control signals on the vehicle to be debugged comprises: 
determining a number of a voice control signals whose control is successful among the multiple noise-eliminated voice control signals according to the respective control results of the multiple noise-eliminated voice control signals on the vehicle to be debugged (Levien para [0210], where a success rate is compared to a threshold, such as 50%); and 
determining a ratio of the number of the voice control signals whose control is successful with a number of the multiple noise-eliminated voice control signals as the control success rate corresponding to the multiple voice control signals (Levien para [0210], where a success rate is compared to a threshold, such as 50%).  

Regarding claim 9, Lee teaches:
An apparatus for debugging a noise elimination algorithm, comprising: 
at least one processor (para [0388], where a processor is used); and 
a memory communicatively connected with the at least one processor (para [0388], where memory is used); wherein, 
the memory stores instructions executable by the at least one processor (para [0391], where the memory stores instructions), and the at least one processor, when executing the instructions, is configured to:
modify a weight of a configuration parameter of the noise elimination algorithm in a digital signal processing based on the multiple voice control signals to obtain an updated noise elimination algorithm (Fig. 17, element 1745, para [0348], where the noise cancellation model is updated based on the received signal);
adopt the updated noise elimination algorithm to perform noise elimination processing on the multiple voice control signals (Fig. 17, element 1760, para [0351], where the updated algorithm performs noise cancellation);
control a transceiver to send a noise elimination algorithm that meets the preset condition to the vehicle to be debugged (Fig. 17 element 1752, para [0350], where the updated model is transmitted to the device).  
Lee does not teach:
acquire multiple voice control signals from a vehicle to be debugged;
if control results of noise-eliminated voice control signals on the vehicle to be debugged does not meet a preset condition, continue to modify the weight of the configuration parameter until the control results of noise-eliminated voice control signals on the vehicle to be debugged meet the preset condition; and
Levien teaches:
acquire multiple voice control signals from a vehicle to be debugged (para [0161-162], where multiple voice inputs are received);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the system of Lee by using the inputs of Levien (Levien para [0161-162]) in the model updating of Lee (Lee Fig. 17 element 1760), so that adaptation data corresponding to the voices can be applied to other devices of the same type as the target device (Levien para [0160]).
Bastyr teaches:
if control results of noise-eliminated voice control signals on the vehicle to be debugged does not meet a preset condition, continue to modify the weight of the configuration parameter until the control results of noise-eliminated voice control signals on the vehicle to be debugged meet the preset condition (col. 7 lines 34-50, where when a detected SPL is below a target SPL, the system parameters are adapted or downloaded); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the system of Lee in view of Levien by using the updating of Bastyr (Bastyr col. 7 lines 34-50) in the model updating of Lee in view of Levien (Lee Fig. 17 element 1706) by updating parameters whenever inferior performance is detected, so that updating occurs whenever a target level is exceeded (Bastyr col. 7 lines 34-50).

Regarding claim 10, Lee in view of Levien and Bastyr teaches:
The apparatus according to claim 9, wherein the at least one processor is configured to: 
perform noise elimination processing on the multiple voice control signals respectively according to the noise elimination algorithm to obtain multiple noise-eliminated voice control signals (Lee Fig. 19 element S1946, where noise is removed from the signal); 
control the transceiver to send the multiple noise-eliminated voice control signals to the vehicle to be debugged (Levien Fig. 7 element 704, para [0116], where data is transmitted to the device); 
acquire respective control results of the multiple noise-eliminated voice control signals on the vehicle to be debugged from the vehicle to be debugged (Levien Fig. 7 element 706, para [0117], where adaptation result data is received); and 
modify the weight of the configuration parameter of the noise elimination algorithm according to the respective control results of the multiple noise-eliminated voice control signals on the vehicle to be debugged to obtain the updated noise elimination algorithm (Levien Fig. 7 element 708, para [0118], where the adaptation data is modified based on the adaptation result data).  
The prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (noise cancellation at server) with other components (noise cancellation at device); the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Regarding claim 11, Lee in view of Levien and Bastyr teaches:
The apparatus according to claim 10, wherein the at least one processor is configured to: 
determine a voice control signal whose control is failed among the multiple noise-eliminated voice control signals according to the respective control results of the multiple noise-eliminated voice control signals on the vehicle to be debugged (Levien para [0211], where five words in a row are improperly interpreted, which is below a threshold); and 
modify the weight of the configuration parameter of the noise elimination algorithm according to the voice control signal whose control is failed to obtain the updated noise elimination algorithm (Levien para [0211], where the system determines to modify the adaptation data).  

Regarding claim 12, Lee in view of Levien and Bastyr teaches:
The apparatus according to claim 9, wherein the at least one processor is configured to: 
determine a control success rate corresponding to the multiple voice control signals according to the respective control results of the multiple noise-eliminated voice control signals on the vehicle to be debugged (Levien para [0210], where a success rate of the speech-facilitated transaction is determined); and 
determine that the control results on the vehicle to be debugged do not meet the preset condition if the control success rate corresponding to the multiple voice control signals is less than a preset threshold (Levien para [0210], where a success rate is compared to a threshold, such as 50%); and determine that the control results on the vehicle to be debugged meet the preset condition if the control success rate corresponding to the multiple voice control signals is greater than or equal to the preset threshold (Levien para [0210], where a success rate is compared to a threshold, such as 50%).  

Regarding claim 13, Lee in view of Levien and Bastyr teaches:
The apparatus according to claim 12, wherein the at least one processor is configured to: 
determine a number of a voice control signals whose control is successful among the multiple noise-eliminated voice control signals according to the respective control results of the multiple noise-eliminated voice control signals on the vehicle to be debugged (Levien para [0210], where a success rate is compared to a threshold, such as 50%); and 
determine a ratio of the number of the voice control signals whose control is successful with a number of the multiple noise-eliminated voice control signals as the control success rate corresponding to the multiple voice control signals (Levien para [0210], where a success rate is compared to a threshold, such as 50%).  

Regarding claim 14, Lee in view of Levien and Bastyr teaches:
The apparatus according to claim 10, wherein the at least one processor is configured to: 
determine a control success rate corresponding to the multiple voice control signals according to the respective control results of the multiple noise-eliminated voice control signals on the vehicle to be debugged (Levien para [0210], where a success rate of the speech-facilitated transaction is determined); and 
determine that the control results on the vehicle to be debugged do not meet the preset condition if the control success rate corresponding to the multiple voice control signals is less than a preset threshold (Levien para [0210], where a success rate is compared to a threshold, such as 50%); and determine that the control results on the vehicle to be debugged meet the preset condition if the control success rate corresponding to the multiple voice control signals is greater than or equal to the preset threshold (Levien para [0210], where a success rate is compared to a threshold, such as 50%).  

Regarding claim 15, Lee in view of Levien and Bastyr teaches:
The apparatus according to claim 14, wherein the at least one processor is configured to: 
determine a number of a voice control signals whose control is successful among the multiple noise-eliminated voice control signals according to the respective control results of the multiple noise-eliminated voice control signals on the vehicle to be debugged (Levien para [0210], where a success rate is compared to a threshold, such as 50%); and 
determine a ratio of the number of the voice control signals whose control is successful with a number of the multiple noise-eliminated voice control signals as the control success rate corresponding to the multiple voice control signals (Levien para [0210], where a success rate is compared to a threshold, such as 50%).  

Regarding claim 20, Lee in view of Levien and Bastyr teaches:
A non-transitory computer-readable storage medium storing computer instructions, wherein the computer instructions are used to cause a computer to execute the method for debugging the noise elimination algorithm according to claim 1 (Lee para [0037], where a computer-readable recording medium is used).

Claim(s) 8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Levien, and Bastyr, and further in view of Venkataramani et al. (US 10,078,717 B1), hereinafter referred to as Venkataramani.

Regarding claim 8, Lee in view of Levien and Bastyr teaches:
The method according to claim 1, further comprising:
Lee in view of Levien and Bastyr does not teach:
outputting a debugging report, wherein the debugging report comprises a noise elimination algorithm before modification, a modified noise elimination algorithm, and the respective control results of the multiple noise-eliminated voice control signals on the vehicle to be debugged.  
Venkataramani teaches:
outputting a debugging report, wherein the debugging report comprises a noise elimination algorithm before modification, a modified noise elimination algorithm, and the respective control results of the multiple noise-eliminated voice control signals on the vehicle to be debugged (col. 2 lines 22-53, where the output includes the final model, the modifications to the original model, and the results of the constraints being satisfied).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee in view of Levien and Bastyr by outputting a report as taught by Venkataramani (Venkataramani col. 2 lines 22-53), of the information of Lee in view of Levien and Bastyr (Lee Fig. 17 element 1706), to output a model that satisfies one or more constraints (Venkataramani col. 2 lines 22-53).

Regarding claim 16, Lee in view of Levien and Bastyr teaches:
The apparatus according to claim 9, further comprising an outputting unit;
Lee in view of Levien and Bastyr does not teach:
wherein the at least one processor is configured to: 
output a debugging report, wherein the debugging report comprises a noise elimination algorithm before modification, a modified noise elimination algorithm, and the respective control results of the multiple noise-eliminated voice control signals on the vehicle to be debugged.  
Venkataramani teaches:
wherein the at least one processor is configured to: 
output a debugging report, wherein the debugging report comprises a noise elimination algorithm before modification, a modified noise elimination algorithm, and the respective control results of the multiple noise-eliminated voice control signals on the vehicle to be debugged (col. 2 lines 22-53, where the output includes the final model, the modifications to the original model, and the results of the constraints being satisfied).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee in view of Levien and Bastyr by outputting a report as taught by Venkataramani (Venkataramani col. 2 lines 22-53), of the information of Lee in view of Levien and Bastyr (Lee Fig. 17 element 1706), to output a model that satisfies one or more constraints (Venkataramani col. 2 lines 22-53).

Regarding claim 17, Lee in view of Levien and Bastyr teaches:
The apparatus according to claim 10, further comprising an outputting unit;
Lee in view of Levien and Bastyr does not teach:
wherein the at least one processor is configured to: 
output a debugging report, wherein the debugging report comprises a noise elimination algorithm before modification, a modified noise elimination algorithm, and the respective control results of the multiple noise-eliminated voice control signals on the vehicle to be debugged.  
Venkataramani teaches:
wherein the at least one processor is configured to: 
output a debugging report, wherein the debugging report comprises a noise elimination algorithm before modification, a modified noise elimination algorithm, and the respective control results of the multiple noise-eliminated voice control signals on the vehicle to be debugged (col. 2 lines 22-53, where the output includes the final model, the modifications to the original model, and the results of the constraints being satisfied).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lee in view of Levien and Bastyr by outputting a report as taught by Venkataramani (Venkataramani col. 2 lines 22-53), of the information of Lee in view of Levien and Bastyr (Lee Fig. 17 element 1706), to output a model that satisfies one or more constraints (Venkataramani col. 2 lines 22-53).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0330651 A1 Fig. 1, para [0036] teaches transmission and reception of voice data between a vehicle and server; US 2022/0165292 A1 para [0099] teaches a model updater in a vehicle, while para [0063] teaches training iterations; US 2020/0128375 A1 para [0053] teaches tuning parameters in a vehicle, the parameters received from a remote facility.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658